The opinion of the court was delivered by
Dixon, J.
The defendant moves to strike out the declaration in this case because of its duplicity and irregularity.
*410The plaintiff, an infant, sues to recover compensation for an injury received by him while in the defendant’s service. It sets forth several particulars in which it is claimed the defendant failed to discharge its duty to the plaintiff, and on this fact the charge of duplicity rests. But we are inclined to think that this charge is not sustained, because the declaration seems to represent the several delinquencies of the defendant as concurrent agencies operating in combination to bring about the accident by which the plaintiff was injured, thus, in effect, constituting a single culpable cause.
But the declaration should be struck out for irregularity. According to its terms it is the next friend, and not the infant, who complains, and his complaint is that the infant was injured “to the damage of said plaintiff, as guardian and next friend as aforesaid, ten thousand dollars, and therefore he brings his suit as aforesaid,” &c.
In regular form, the declaration should show that the infant complained and that the injury suffered was to his damage.
The motion to strike out is allowed, with costs.